Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/18/2022 has been entered.

Claim Status
Claims 1, 6-9, 15-17, 20, 25, 27-29, 31-32, 34, 36-37, 40 and 42 are pending. Claim 1 has been amended. Claims 1 and 6-9 are being examined in this application. In the response to the restriction requirement, Applicants elected Group I and SEQ ID NO: 1. Claims 15-17, 20, 25, 27-29, 31-32, 34, 36-37, 40 and 42 are withdrawn as being drawn to a nonelected species/invention. 

Terminal Disclaimer
The terminal disclaimer filed on 7/21/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US11198722 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Claim Rejections - 35 USC § 101
The rejection of claims 1, 6-7 and 9 under 35 USC 101 is withdrawn in view of the amendments to the claims.
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


This is a new rejection.
Claims 1, 6 and 9 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Claims 1, 6-7 and 9 are directed to a product of nature. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. 
The rationale for this determination is explained below: 
Instant claims 1 is drawn to a recombinant polypeptide comprising a homologous amino acid repeat, wherein the homologous amino acid repeat is selected from SEQ ID Nos: 1-3, 6, 8-10, 12 and 14-15. 
Pierce et al. (Biochemistry 1990, 29, 9677-9683) teach that tropoelastin comprises repeats of the sequences GAGVPG, GGLVPG and PGGV, (Table 1), which correspond to instant SEQ ID Nos: 2, 8 and 15, respectively.
With respect to claim 6, the structure of the repeat taught by Pierce et al. is the same repeat instantly claimed, thus it has the same characteristic (i.e. it is elastin derived).
The Office has prepared interim guidance (2014 Interim Guidance on Patent Subject Matter Eligibility) (Federal Register/Vol. 79, No. 241, Dec. 16, 2014) for use by USPTO personnel under 35 U.S.C. 101 in view of recent U.S. Supreme Court decisions. The 2014 Interim Eligibility Guidance supersedes the March 4, 2014 Process for Subject Matter Eligibility Analysis of Claims Reciting or Involving Laws of Nature/Natural Principles, Natural Phenomena, and/or Natural Products.
The current Interim Guidance provides subject eligibility test or products and processes (See Flow Chart, p. 74621):
Step 1: The instant claims are directed to a statutory patent-eligible subject matter category, a product of nature.
Step 2A: The claims involve a judicial exception, a product of nature.
Specifically, the claims are drawn to a naturally occurring protein.
Step 2B: The claims do not recite additional elements that amount to significantly more that the judicial exception.
Markedly different characteristics can be expressed as the product's structure, function, and/or other properties and is evaluated based on what is recited in the claim. In accordance with this analysis, a product that is purified or isolated will be eligible when there is a resultant change in characteristics sufficient to show a marked difference from the products naturally occurring counterpart. 
Although one of ordinary skill in the art would construe the limitation “recombinant” to mean “man-made”, this does not render the claim markedly different from what exists in nature. Myriad clarified that not every change to a product will result in a marked difference, and that the mere recitation of particular words (e.g., “isolated”) in the claims does not automatically confer eligibility. Id. at 2119. See also Mayo, 132 S. Ct. at 1294 (eligibility does not “depend simply on the draftsman’s art”). 
Therefore, the claims are drawn to a judicial exception and are considered patent ineligible.

Claim Rejections - 35 USC § 102
The rejection of claims 1, 6-7 and 9 under 35 U.S.C. 102(a)(1) as being anticipated by Otto et al. is withdrawn in view of the amendments to the claims.
The rejection of claims 1, 6-7 and 9 under 35 U.S.C. 102(a)(1) as being anticipated by Ensley et al. is withdrawn in view of the amendments to the claims.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


This is a new rejection.
Claims 1, 6-7 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhao et al. (Mol. Pharmaceutics 2014, 11, 2703-2712).
With respect to claims 1 and 9, Zhao et al. teach (GAGVPG)70 (see page SI 2, 1st para), which corresponds to instantly claimed SEQ ID NO: 2.
With respect to claim 6, the structure of the repeat taught by Zhao et al. is the same repeat instantly claimed, thus it has the same characteristic (i.e. it is elastin derived).
With respect to claim 7, as discussed above, the repeat consists of the sequence GAGVPG repeated 70 times, thus it does not comprise instant SEQ ID NO: 28.

This is a new rejection.
Claims 1, 6 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pierce et al. (Biochemistry 1990, 29, 9677-9683).
With respect to claims 1 and 9, Pierce et al. teach that tropoelastin comprises repeats of the sequences GAGVPG, GGLVPG and PGGV, (Table 1), which correspond to instant SEQ ID Nos: 2, 8 and 15, respectively.
With respect to claim 6, the structure of the repeat taught by Pierce et al. is the same repeat instantly claimed, thus it has the same characteristic (i.e. it is elastin derived).




Allowable Subject Matter
SEQ ID Nos: 23-26 are deemed to be free of the prior art.
Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SERGIO COFFA whose telephone number is (571)270-3022. The examiner can normally be reached M-F: 6AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LARRY D RIGGS can be reached on 571-270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SERGIO COFFA Ph.D./
Primary Examiner
Art Unit 1658



/SERGIO COFFA/Primary Examiner, Art Unit 1658